ANDERSON, J.
The complainants being existing creditors when the deed was made from Davis and wife to the Tuckers (parents of Mrs. Davis), the burden of proof was upon the grantees to show the bona tides of the transaction. — Russell v. Davis, 133 Ala. 655, 31 South. 514, 91 Am. St. Rep. 56. In determining the bona tides of a transaction assailed as fraudulent, the fact that such transaction was had between parties nearly related is a circumstance which naturally calls for closer scrutiny than where the transaction is between *456strangers. — Murphy v. Green, 128 Ala. 486, 30 South. 643; Gordon v. McIlwain, 82 Ala. 247, 2 South. 671. A careful examination of the evidence makes it questionable .as to- whether or not Mrs. Tucker possessed $250 which she claims to have paid for the land. On the other hand, if she did really pay $250 for the land, it was less than a third of its value, according to the weight of the evidence.. Moreover, owing to the relationship- of the parties, it is highly probable that the Tuckers knew of the failing condition of Davis when the deed was made to them.
The assignments of error are all jointly made by all of the appellants, and those that relate to conveyances in which the Tuckers are not parties or interested cannot be considered by the court. “It is a settled rule that assignments of error made jointly by all the defendants, as to matter prejudicial to some of them only, will be disregarded.” — Hillens v. Brinsfield, 113 Ala. 304, 21 South. 208; Kimbrell v. Rogers, 90 Ala. 339, 7 South. 241; Rudulph v. Brewer, 96 Ala. 189, 11 South. 314.
The decree of the chancery court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.